Citation Nr: 1316087	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  09-38 971	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a higher initial rating for residuals of a left wrist fracture with degenerative changes, rated noncompensable from May 1, 2008, and as 10 percent disabling from August 21, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987 and from June 1988 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO granted service connection for residuals of a left wrist fracture and assigned an initial noncompensable disability rating, effective May 1, 2008.  In August 2009, the RO in Waco, Texas assigned a 10 percent disability rating for the residuals of a left wrist fracture with degenerative changes, effective from August 21, 2008.

The Veteran had also perfected an appeal with regard to a claim of entitlement to service connection for tinnitus.  In December 2012, the RO granted service connection for this disability, and thereby resolved the appeal as to that issue.


REMAND

In a March 2012 statement (VA Form 21-4138), the Veteran requested a hearing before a Veterans Law Judge at the RO by way of videoconference.  The Veteran has a right to a hearing, but one has not yet been scheduled.  See 38 C.F.R. § 20.700(a), (e) (2012).  There is no evidence in the record that the hearing request has been withdrawn.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO by way of videoconference.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


